Exhibit 99.1 August 9, 2017 Dear Fellow Shareholders: IT Deal AlertTM continued its strong performance in Q2 2017. • IT Deal Alert revenues were $11.7 million in Q2 2017, up 39% versus Q2 2016 and up 45% YTD versus the first 6 months of 2016. • Revenues from Priority EngineTM and Deal DataTM were up 101% in Q2 2017 versus Q2 2016. • The number of IT Deal Alert customers in Q2 2017 was over 525. • We had 59 new Priority Engine and Deal Data customers in Q2 2017. • We continue to gain traction with Priority Engine outside North America, with 78 international customers utilizing the service in Q2 2017. • Greater than 20% of the revenue in Q2 2017 was derived from longer term contracts. Revenue derived from longer term contracts crossed over 20% for the first time.As you know, this is one of our most important objectives. Strong customer demand for purchase intent-driven data is providing us with the opportunity to transform our business from a quarter-to-quarter media company to an annual subscription data provider. We continue to meet our internal targets for our data business in regards to revenue growth, new customer additions, renewals and annual subscriptions. We have added conviction that we are in the early innings of a very large opportunity as our customers continue their commitment to transform themselves into data-driven sales and marketing organizations. We are the clear leader in providing purchase intent-driven data to serve this need. This growth for IT Deal Alert is even more impressive when you consider the state of the overall IT market, which continues to be challenged. This is most evident with our ten major global customers and their core spend with us, which was down approximately $2.5 million in Q2 2017 compared to Q2 2016. The headwinds include weak IT spending, the strong US Dollar and acquisitions, mergers and divestitures, all factors which cause our global customers to reduce their marketing budgets in the short term. The good news is that our core revenues were up 15% in Q2 2017 sequentially versus Q1 2017. We expect that core spending in the second half of 2017 will be higher than in the second half of 2016. Gross Margins Total gross profit margin for Q2 2017 and Q2 2016 was 73% and 74%, respectively.Online gross profit margin was 73% for Q2 2017, compared to 75% for Q2 2016. Traffic Update Unpaid traffic represented 97% of overall traffic in the quarter. Organic traffic was down slightly as compared to Q1 2017, but our Page 1 keyword rankings as measured by SEMrush were up on a year over year basis and the cost to replicate our organic traffic remains over 3X our nearest competitor.
